UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                       ORDER
          - V.   -
                                    19 Cr. 789 (PGG)
ANTHONY ROSE,
     a/k/a "Todd Chambers,"
JELANI WRAY,
     a/k/a Lani,"
     a/k/a JR..
NATHANIEL COLES,
     a/k/a "Nat,"
TARA ROSE,
     a/k/a "Christine Waters,"
     a/k/a "Christine Hinds,"
     a/k/a "Taylor Hinds,"
ANTHONY ROSE, Jr.,
     a/k/a "Sean Wells,"
CHRISTINA GARCIA,
     a/k/a "Cindy,"
LUIS VILELLA,
     a/k/a "Angel Martinez,"
LEON BLUE,
     a/k/a Boochie,
CLARENCE FACEY,
     a/k/a "Face"
ANA RIVERA,
     a/k/a "Melissa Ramos,"
DEJAHNEA BROWN,
     a/k/a "Michelle Williams,"
TONY A THOMAS,
     a/k/a "Karen Schwartz,"
ANGELA MELECIO,
     a/k/a "Angie,
     a/k/a "P2,"
STEPHANIE PASCAL,
     a/k/a "Steph,"
     a/k/a P5,°
MAKEBA SIMMONS,
EDWARD ABAYEV,
     a/k/a "Eddie,"
GRACIELA BORRERO,
      a/k/a "Grace,"
      a/k/a "P8,
BARRINGTON REID,
      a/k/a "P9,"
TONJA LEWIS,
      a/k/a "J l ,"
RAYMOND PARKER,
      a/k/a "Andre,
      a/k/a J2,
BERLISA BRYAN,
      a/k/a "Lisa,"
ANGELA MYERS,
      a/k/a "Angie,"
LATIF AH ABDUL-KHALIQ,
SHAKEEMA FOSTER,
KOURTNEI WILLIAMS,
MAKKA H SHABAZZ,
      a/k/a "Mecca," and
Y ANIRIS DELEON
      a/k/a "Jen,

                         Defendants.


PAUL G. GARDEPHE, US.D.J:

              It is hereby ORDERED that Anthony Ricco be appointed as CJA counsel for

Defendant Latifah Abdul-Khaliq in the above-captioned matter.

              It is further ORDERED that Jesse Siegel be appointed as CJA counsel for

Defendant Kourtnei Williams in the above-captioned matter.

Dated: New York, New York
       November 5,2019                     SO ORDERED.




                                           Paul G. Gardephe
                                           United States District Judge




                                              2
